JONES, J.
Plaintiff sued for one hundred fifty dollars rent ánd obtained a writ of provisional seizure.
Defendant, who had personally filed a general denial, failed to appear at the trial where ample proof of claim was made.
In this Court he has again failed to appear or file brief and plaintiff is clearly entitled to statutory damages for frivolous appeal.
It is ordered, adjudged and decreed that there be judgment in favor of plaintiff, *13Louis Vieron, and against defendant, Dr. J. Rollo Knapp, for one hundred fifty dollars, with legal interest from judicial demand and all costs and with ten per cent additional upon the amount of the judgment and interest as damages for frivolous appeal.
It is further ordered that the writ of provisional seizure issued herein he maintained, with recognition of lessor’s lien on the property provisionally seized and that said property he sold and plaintiff’s claim he paid hy preference over all other persons.